Citation Nr: 0426414	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  98-05 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for status post right total knee replacement, with 
degenerative arthritis, for the period from February 1, 1998, 
to October 1, 2002.

2.  Entitlement to a rating in excess of 30 percent for 
status post right total knee replacement, with degenerative 
arthritis, from October 1, 2002, to include restoration of a 
60 percent rating.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paul T. McChesney, Esq.




WITNESSES AT HEARING ON APPEAL

Appellant and three observers


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to March 
1962.  By rating action of March 1991, service connection was 
granted for residuals of a right knee injury with 
degenerative changes, status post chondrectomy, with 
limitation of extension to 10 degrees, and a ten percent (10 
percent) disability rating was assigned.  In January 1995, 
the veteran requested an increased rating.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Columbia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran an increased rating, 
to 20 percent, for his service-connected residuals of right 
knee injury, with degenerative changes.  He responded with a 
May 1996 Notice of Disagreement (NOD) regarding this 
disability rating, and a Statement of the Case was issued in 
May 1996.  He then perfected his appeal by filing a May 1996 
VA Form 9.  By rating action in February 1997, the RO 
increased the rating assigned for the right knee disability 
to 30 percent, effective from the date of the claim for an 
increased rating.  By this same rating action, the RO 
assigned the veteran a 100 percent temporary total 
convalescence rating under 38 C.F.R. § 4.30 for the period 
from December 3, 1996, to February 1, 1997.  Effective 
February 1, 1997, the RO assigned a schedular rating of 100 
percent followed by a proposed rating of 30 percent, to 
become effective on February 1, 1998.  By rating action of 
April 2001, the 30 percent evaluation was increased to 60 
percent from February 1, 1998.

In April 2001 the veteran filed his TDIU claim.  The claim 
was denied in April 2002.  The veteran filed an NOD as to 
that decision in July 2002, and a Statement of the Case was 
issued in January 2003.  The veteran perfected his appeal in 
March 2003. 

By rating action of April 2002, the RO proposed to reduce the 
sixty percent evaluation to 30 percent, and then undertook 
this action effective October 1, 2002.  In a June 2002 
decision, the Board denied service connection for a right hip 
disability and denied an evaluation in excess of 30 percent 
for the veteran's right knee disability for the period prior 
to December 3, 1996.  In addition, the Board remanded the 
claim of entitlement to an increased rating, in excess of 60 
percent, for residuals of a right total knee replacement, 
with degenerative arthritis, for the period from February 1, 
1998, and therefore this claim is currently on appeal, as is 
the claim for a rating in excess of 30 percent for right 
total knee replacement, with degenerative arthritis, from 
October 1, 2002, to include restoration of a 60 percent 
rating.  


FINDINGS OF FACT

1.  Total right knee replacement surgery was performed in 
December 1996, following which a 100 percent evaluation was 
assigned for the subsequent 13 months, ending the last day of 
January 1998.  

2.  With consideration of the doctrine of reasonable doubt, 
the evidence dated from February 1, 1998, to October 1, 2002, 
reflects that the veteran's right knee disability was 
manifested by a total knee replacement, with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  

3.  Following a March 2002 VA examination which demonstrated 
range of motion from 3-110 degrees with mild to moderate 
quadriceps atrophy, a March 2002 rating decision proposed to 
reduce the rating for the right knee disability from 60 
percent to 30 percent, effective from October 1, 2002.

4.  The reduction in the rating for the right knee disability 
to 30 percent, effective from October 1, 2002, was formally 
implemented by the RO in a July 2002 decision.

5.  Evidence reflects that, from October 1, 2002, forward, 
the veteran's right knee disability has been manifested by 
intermediate degrees of residual weakness, pain, or 
limitation of motion as well as functional impairment, with 
further impairment on repetitive use.  

6.  The veteran's service connected disabilities, affecting 
the right knee, left knee, and low back, have been shown by 
credible evidence to preclude his obtaining and retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 60 
percent for a total right knee replacement for the period 
from February 1, 1998 to October 1, 2002 have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.21, 
4.71a, Diagnostic Code 5055 (2003).  

2.  Giving the benefit of the doubt to the veteran, the 
criteria for an increased evaluation of 40 percent disability 
for status post right total knee arthroplasty have been met, 
effective from October 1, 2002.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5055 (2003).

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
warranted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2003).




 REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a July 2002 letter, VA informed the appellant of the VCAA 
and its effect on his claims.  In addition, the appellant was 
advised, by virtue of detailed statements of the case (SOC) 
and several supplemental statements of the case issued during 
the pendency of this appeal, of the pertinent law, and what 
the evidence must show in order to substantiate the claims.  
We therefore believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of VA and private medical evidence was 
developed with respect to the appellant's claims.  The 
veteran recently presented testimony at a hearing held before 
the undersigned Veterans Law Judge in February 2004.  At that 
time, the veteran submitted additional evidence and argument, 
accompanied by a waiver of initial review by the RO.  No 
further evidence or argument has been presented subsequently.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all available evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See Pub. L. No. 106-475, § 3(a) (now codified at 
38 U.S.C.A. § 5103A(d)).  The veteran has been afforded 
several VA examinations in recent years in order to evaluate 
all of his claimed conditions.  VA and non-VA medical records 
have also been obtained and entered into the evidentiary 
record.  Thus, the statutory requirement in the VCAA, that a 
medical examination or medical opinion be secured when 
necessary to make a decision on the claim, has been fully 
satisfied by the development action undertaken by the RO.  
The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that the veteran 
will not be prejudiced by proceeding to a decision on the 
basis of the evidence currently of record regarding his 
claims. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding all of these 
matters for yet more development, except for those claims 
which clearly require additional development as explained 
herein.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

In a March 1991 rating action, the RO granted service 
connection for a right knee injury, for which a 10 percent 
evaluation was assigned effective from January 1991.  The 
grant was based upon service medical records which showed 
that the veteran underwent chondrectomy of the right medial 
femoral condyle, and post-service records which indicated 
further right knee problems requiring arthroscopic surgery. 

In a March 1996 rating action, the RO granted an increased 
evaluation of 20 percent, effective from January 1996, for 
the right knee disability based upon VA examination results 
of March 1996 revealing further knee surgery and showing 
decreased limitation of motion.  The veteran appealed that 
rating decision.  

In August 1996, the veteran requested a 100 percent rating 
for his right knee disability.  

The record contains an October 1996 decision of the Social 
Security Administration determining that that veteran was 
entitled to disability benefits effective from January 1996.  
It was reported that he had a high school education.  The 
decision indicates that the veteran had severe impairments 
consisting of chondromalacia and degenerative disease of the 
right knee, and osteoarthritis of the spine.  The decision 
indicated that the veteran was unable to perform his past 
relevant work (truck driver), and that his impairments 
prevented him from performing more than sedentary exertion.  

The record also includes a VA medical statement dated in 
September 1996 indicating that the veteran needed an 
artificial knee due to severe arthritis, and would not be 
able to drive a truck for a living following knee 
replacement.  VA records show that in December 1996 right 
knee total arthroplasty was performed due to osteoarthritis 
of the right knee.

The veteran presented testimony at a hearing held at the RO 
in January 1997.  He testified that his post-surgical 
symptoms consisted of pain, restricted motion, and fatigue.  
He stated that he was using a cane full-time.  

In a February 1997 rating action, an evaluation of 30 percent 
was assigned effective from January 11, 1996, for symptoms of 
chondromalacia, crepitation, effusion, giving way, and 
narrowing and spurring of the knee prior to knee replacement.  
A 100 percent evaluation was assigned from December 3, 1996, 
under 38 C.F.R. § 4.30, for convalescence, and on a schedular 
basis from February 1, 1997, for a period of 13 months 
following prosthetic replacement of the right knee joint.  
Effective February 1, 1998, a 30 percent evaluation was 
reinstated.

A VA examination was conducted in February 1998.  The report 
indicated that post right knee surgery, the veteran's 
symptoms were greatly reduced but included instability and 
giving out.  Physical examination showed multiple well-healed 
scars.  Range of motion testing showed 2-3 degrees flexion 
contracture to 130 degrees of further flexion.  The knee was 
stable to varus and valgus stresses.  Posterior instability 
was shown.  Testing revealed loss of proprioception in the 
right lower extremity, which the examiner explained might be 
associated with the veteran's complaints of instability.  An 
assessment of status post right knee arthroplasty for severe 
degenerative joint disease was made.  The examiner noted that 
the knee appeared to be in adequate anatomic position, with 
an excellent functional result.  
The report indicated that the veteran had been previously 
employed as a truck driver and was unable to continue this 
work, as he was unable to load and unload trucks.  The doctor 
indicated that, for the remainder of his life, the veteran 
would be restricted from regularly lifting weights greater 
than 20 pounds, sports, running, stair climbing, or excessive 
walking.

The veteran presented testimony at a hearing held at the RO 
in August 1998.  The veteran testified that since his 
February 1998 VA examination he had not returned to work as 
directed by his VA doctor, due to the seriousness of his knee 
disability and operation.  He testified that he had been 
employed as a tractor-trailer driver, but due to his right 
knee disability was unable to climb into or out of a truck, 
and would have difficulty operating the gears.  Additional 
testimony was presented at a November 1998 hearing.

When examined by a private doctor in May 1999, the veteran 
complained of pain and swelling in the right knee, but much 
improved since surgery.  He also noted that his right knee 
had been 3/4 of an inch shorter than the left knee, but 
indicated that this was largely corrected by the surgery.  
Range of motion was from -5 to 130 degrees, with good 
stability.  Diagnoses were status postoperative total knee 
arthroplasty of the right knee for post traumatic arthritis, 
degenerative lumbar spine and disc disease, and early 
degenerative arthritis of the right hip.  The doctor opined 
that, based on the examination findings, he agreed with the 
VA physician that the veteran would be unable to resume his 
previous occupation as a truck driver.  

The veteran presented testimony at a hearing held before a 
Member of the Board in August 1999.  He testified that he 
could not work an 8-hour work shift due to his knee problem, 
whether it required sitting or standing. 

A VA examination of the joints was conducted in September 
2000, primarily addressing left knee problems, at which time 
an assessment of degenerative joint disease of the left knee 
secondary to prolonged and post-traumatic degenerative 
arthrosis of the right knee and degenerative joint disease of 
the lumbosacral spine with disc bulge were made.  In an 
addendum to that report dated in October 2000, an assessment 
of severe degenerative joint disease/arthritis of the right 
knee was also made. 

Another VA examination was conducted in March 2001.  Physical 
examination of the right knee revealed 3 scars, two of which 
were described as tender.  There was no effusion of the 
knees.  Flexion of 100 degrees for the right knee and 140 
degrees for the left knee were shown.  Both knees had -5 
degrees of extension.  There was a mild wobble on varus and 
valgus stresses to the right knee.  Lachman's test was 
negative and there was no crepitus of the right knee.  Three 
was no joint line tenderness and no evidence of muscle 
wasting.  X-ray films showed a total knee prosthesis in good 
position with no evidence of loosening, which was the 
examiner's final diagnosis.  The examiner added that there 
was no ankylosis of the right knee and that the right knee 
did not exhibit any weakened movement or incoordination.  The 
examiner did note that the right knee was subject to excess 
fatigability, estimated as an additional loss of 10 degrees 
of flexion and extension, and opined that pain could 
significantly limit functional ability when used repeatedly.  
The examiner concluded that mild instability of the right 
knee was shown and that there was no severe painful motion or 
weakness of the right knee.  As for the scars, the examiner 
observed that there was tenderness, but they were not 
ulcerated or poorly nourished.  Diagnoses included right knee 
total arthroplasty with good position and no evidence of 
loosening and mechanical low back pain secondary to 
degenerative changes.

In an April 2001 rating action, the RO granted an increased 
evaluation of 60 percent for right knee replacement with 
degenerative changes, effective from February 1, 1998.  The 
RO also granted service connection for mechanical back pain 
with degenerative joint disease of the lumbar spine, 
assigning a 10 percent evaluation, and for arthritis of the 
left knee also assigned a 10 percent evaluation.  

The file also contains a December 2001 orthopedic clinic 
note, showing that the veteran complained of numbness about 
the right knee joint and some pain medially.  He was not 
aware of any swelling, locking, or catching, and he stated 
that his right knee felt stable.  Examination revealed a 
well-healed anterior surgical incision.  The veteran had a 
normal gait, with complaints of pain.  There was no swelling 
or effusion of the right knee joint.  The right knee had 
complete extension with excellent strength, and flexed well 
beyond 90 degrees.  The knee was described as painful, with 
no real obvious indication of pain on manipulation.  X-ray 
films of the right knee showed excellent positioning, with no 
indication of loosening. 

When the veteran was seen by VA later in December 2001, 
physical examination revealed good range of motion from 0-120 
degrees, stable to varus/valgus stress, no rotary 
instability, no signs of infection in the wounds, and no 
tenderness to palpation.

A VA examination was conducted in March 2002.  Assessments of 
degenerative arthrosis of the right knee with range of motion 
from 3 to 110 degrees on the right, and degenerative lumbar 
disc disease with disk herniation were made.  

In April 2002, the RO proposed reducing the veteran's 60 
percent evaluation for his right knee disability to 30 
percent, explaining that the evidence revealed improvement in 
the knee condition which was more consistent with a 30 
percent evaluation.  The RO indicated that the effective date 
of the reduction would be the first of the month following 60 
days after notification of the final decision, i.e., October 
1, 2002.  In a July 2002 rating decision, the RO reduced the 
evaluation of the veteran's status post knee replacement from 
60 to 30 percent, effective from the proposed date, October 
1, 2002.

The record contains a private medical evaluation performed in 
August 2002 by Dr. S.  The veteran reported having three 
episodes of falling due to giving way of the right knee.  He 
also complained of pain in the knee, especially on 
straightening.  He did not describe any swelling or buckling 
of the knee.  Examination of the right knee revealed healed 
multiple incision.  There was 120 degrees of flexion.  The 
veteran had difficulty with full extension due to posterior 
tightness, although it could be achieved.  There was good 
stability.  X-ray films of the knees showed total knee 
arthroplasty in satisfactory position and alignment.  There 
was no indication of loosening.  The right knee showed some 
early degenerative changes.  The left knee showed no effusion 
and had full range of motion with good stability.  X-ray 
films of the lumbar spine revealed multi-level degenerative 
lumbar spine disease.  Impressions of status post operative 
total right knee arthroplasty; early degenerative joint 
disease of the left knee and multi-level degenerative lumbar 
spine disease with facet syndrome were made.  

Dr. S. opined that the veteran was only capable of sedentary 
workplace activities and that he would have difficulty 
sustaining these on a regular basis.  The doctor noted that 
certainly the veteran would need to rest at intervals during 
the day and would likely miss some time at work at intervals, 
due to the combination of his knee and back conditions.  

The record also contains an evaluation conducted in September 
2003 by a vocational expert, who interviewed the veteran and 
reviewed his medical records.  The expert noted that the 
veteran was 63 years old, had completed the 9th grade, and 
had received his GED in the Marines.  The report indicated 
that the veteran had 33 years of experience as a road truck 
driver.  The expert cited medical findings, specifically 
those of Dr. S., and observed that since the veteran's back 
and knee conditions were both degenerative it would be 
uncommon for either condition to improve significantly over 
time.  The expert opined that in light of the limitations 
identified by Dr. Scott the veteran would be disabled 
regardless of age, education, work experience, and non-
service-connected impairments.  He explained that these 
limitations would not allow the veteran to attend work on a 
timely and regular basis and would not allow him to be 
productive or complete tasks in a timely manner.  He 
concluded that, while employers might allow breaks from work, 
the intervals outlined by Dr. S. would be considered 
excessive by any employer. 

The veteran presented testimony at a hearing before the 
undersigned at the Board in February 2004.  He testified that 
due to his disabilities he could not sit for any number of 
hours, and to do so caused pain. 



III.  Pertinent Law and Regulations

A.  Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).  Furthermore, the regulations provide that 
the veteran is to be notified of the contemplated action 
(reduction or discontinuance) and given detailed reasons 
therefore, and is to be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  The veteran is also to 
be informed that he/she may request a predetermination 
hearing, provided that the request is received by VA within 
30 days from the date of the notice.  If additional evidence 
is not received within the proposed 60-day period and no 
hearing is requested, final rating action will be taken and 
the award will be reduced or discontinued effective the last 
day of the month in which the 60-day period from the date of 
notice to the veteran expires.  38 C.F.R. §§ 3.105(e), (h).

Moreover, under 38 C.F.R. § 3.344(a), rating agencies are 
directed to handle cases affected by changes in medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and VA regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examinations be reviewed to ascertain whether the recent 
examination is full and complete.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, bronchial asthma, gastric or duodenal 
ulcer, many skin diseases, etc., will not be reduced on any 
one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  In addition, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); see also Kitchens 
v. Brown, 7 Vet. App. 320 (1995).

Under 38 C.F.R. § 3.344(c), if a rating has been in effect 
for five years or more, the provisions of 38 C.F.R. § 
3.344(a) must be complied with in any rating reduction. The 
latter provision requires, in part, that there be material 
improvement in the disability before there is any rating 
reduction.  See also Peyton v. Derwinski, 1 Vet. App. 282, 
286-87 (1992).  Historically, in this case service connection 
for a right knee disability was initially granted by a March 
1991 rating decision.  A 60 percent rating was assigned, 
effective from February 1, 1998.  Hence, February 1, 1998, is 
the date that must be considered as the beginning date of 
that "rating" for purposes of measuring the five-year 
rating period under § 3.344(c).  See Brown v. Brown, 5 Vet. 
App. 413, 417 (1993).  Accordingly, inasmuch as the rating 
was reduced effective from October 1, 2002, it had not been 
in effect for five years, and the provisions of 38 C.F.R. 
§ 3.344(c) do not apply.  



B.  TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or, if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more and additional disabilities to bring the 
combined rating to 70 percent or more.  The veteran's 
employment history, his educational and vocational 
attainment, as well as his particular physical disabilities 
are to be considered in making a determination on 
unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Nevertheless, a total compensation rating based on individual 
unemployability may be granted even though the disability 
rating does not meet the schedular criteria, if the veteran's 
disabilities, in light of his education and occupational 
background, preclude him from securing and following a 
substantially gainful occupation.  See 38 C.F.R. §§ 3.340, 
3.341, 4.16.  The term "unemployability," as used in VA 
regulations governing total disability ratings, is synonymous 
with an inability to secure and follow a substantially 
gainful occupation.  VAOPGCPREC 75-91.

In determining whether the veteran is entitled to TDIU 
benefits, neither his non-service-connected disabilities nor 
his advancing age may be considered.  38 C.F.R. § 4.19.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal ratings of disability.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).  Furthermore, the fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A schedular disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Id.


Analysis

A.  Entitlement to rating in excess of 60 percent for right 
total knee
replacement with degenerative arthritis, for the period
from February 1, 1998, to October 1, 2002.

Under Diagnostic Code (DC) 5055, knee replacement 
(prosthesis), prosthetic replacement of knee joint, the 
rating shall be 100 percent for one year following 
implantation of the prosthesis.  A 60 percent rating is 
provided with chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the condition is rated by analogy to 
DCs 5256, 5261, or 5262, with the minimum rating being 30 
percent.  38 C.F.R. § 4.71a, DC 5055.  In this matter, for 
the period from February 1, 1998, to October 1, 2002, the 
veteran's right knee disability has been assigned a 60 
percent evaluation under Diagnostic Code 5055. 

A higher evaluation is not available under either DC 5055 or 
DC 5257.  Under DC 5055, a higher evaluation is warranted 
only during the first year following knee replacement 
surgery.  The veteran's most recent knee replacement surgery 
was performed in December 1996, following which a 100 percent 
evaluation was granted for 13 months under DC 5055 from 
December 1996, until the end of January 1998, following which 
the current 60 percent evaluation was assigned.  Evidence 
dated between 1998 and 2002 reflected that the veteran had 
some limited motion of the right knee, combined with 
complaints of pain on motion and instability, for which the 
60 percent evaluation was assigned, by giving the veteran the 
benefit of the doubt.  An increased evaluation is not 
available under DC 5257, inasmuch as 30 percent is the 
highest schedular evaluation available under that code.  
Moreover, the evidence has not shown severe instability of 
the right knee to the extent that the veteran is unable to 
bear weight on that side and must regularly use assistive 
devices, such as crutches or a wheelchair for mobility.

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 provide a basis for a higher 
evaluation.  In evaluating disabilities of the 
musculoskeletal system, additional rating factors include 
functional loss due to pain supported by adequate pathology 
and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2003).  Inquiry 
must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45. The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is meant to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59; See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board recognizes that the Court, in DeLuca, supra, held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See also 38 
C.F.R. §§ 4.40, 4.45, 4.59.  In this case, limited range of 
motion with pain, as well as mild muscle atrophy, was 
identified in the 2001 VA examination report of December 
2001.  However, the provisions of DC 5055 set forth criteria 
that specifically contemplate severe painful motion and 
weakness for the assignment of a 60 percent evaluation.  The 
Court has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  Accordingly, a higher evaluation is not warranted 
under the regulatory provisions of 38 C.F.R. §§ 4.40 and 4.45 
because that would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

Moreover, since the veteran is now receiving the maximum 
disability rating available under Diagnostic Code 5055 
following the expiration of the one-year period following 
installation of the prosthesis, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  See Johnston v. Brown, 10 
Vet. App.80, 85 (1997) (holding that if a claimant is already 
receiving the maximum disability rating available based upon 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are 
applicable).

The Board also points out that an evaluation under the 
currently assigned DC 5055 is based upon rating criteria 
which contemplate the degree of limited and painful motion of 
the knee.  Therefore, a separate evaluation under DCs 5260 
and 5261, pertaining to limitation of flexion and extension 
respectively, would not be permitted under VA regulations.  
See 38 C.F.R. § 4.14.  As mentioned previously, the Court has 
held that a claimant may not be compensated twice for the 
same symptomatology.

The Court has held, however, that a claimant may be entitled 
to a separate rating where the symptomatology is distinct and 
separate.  For example, an additional rating may be assigned 
if the veteran's knee disability is manifested by a scar that 
is poorly nourished with repeated ulceration, tender and 
painful on objective demonstration, or otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, DCs 7803, 7804, 
7805; Esteban v. Brown, 6 Vet. App. 259 (1994). 

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following: a 10 percent evaluation was warranted 
for superficial scars that are poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803.  A 10 percent 
evaluation was warranted for superficial scars that were 
tender and painful on objective demonstration.  DC 7804.  
Scars could also be evaluated for limitation of functioning 
of the part affected.  DC 7805.

The Board takes note of amendments to the criteria for rating 
the skin, effective August 30, 2002. See 67 Fed. Reg. 49,596 
(July 31, 2002).  The new criteria provide for assignment of 
a 10 percent evaluation for scars other than on the head, 
face or neck, where such are deep and cause limited motion in 
an area exceeding six square inches; for scars covering an 
area of 144 square inches or greater even where superficial 
and without resulting motion limitation; for superficial 
unstable scar (characterized by a frequent loss of skin 
covering the scar); or a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804.  
Otherwise, scars will continue to be rated on the limitation 
of motion of the affected part.  38 C.F.R. § 4.118, DC 7805.

Essentially, the only indication of any symptoms affecting 
the veteran's right knee scars were documented in a March 
2001 VA examination report which noted tenderness.  Prior to 
that time, and subsequently, there was no indication of any 
symptomatology affecting the scars.  In the veteran's case at 
hand, the evidence does not show that his residual scars from 
previous surgeries are in anyway painful or disabling, nor 
does the veteran allege so.  As such, a separate compensable 
disability evaluation for the veteran's residual scarring is 
not warranted.  Under the former rating criteria, a separate 
compensable evaluation is not warranted under either the 
former or current rating criteria.  

Accordingly, entitlement to an increased rating in excess of 
60 percent for right total knee replacement with degenerative 
arthritis, for the period from February 1, 1998, to October 
1, 2002, is herein denied.

B.  Entitlement to a rating in excess of 30 percent for right 
total knee
replacement with degenerative arthritis, from October 1, 
2002,
to include restoration of a 60 percent rating.

The veteran's service-connected right knee disability is 
currently rated as 30 percent disabling pursuant to 
Diagnostic Code 5055, effective from October 1, 2002, which 
provides the rating criteria for the prosthetic replacement 
of a knee joint.  Under this code provision, for one year 
following implantation, the knee joint warrants an evaluation 
of 100 percent.  Thereafter, where there are chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity, a 60 percent evaluation is warranted.  
Where there is intermediate degrees of residual weakness, 
pain or limitation of motion, the disability is rated by 
analogy to DCs 5256, 5261, or 5262, with a minimum evaluation 
of 30 percent to be assigned.

Under Diagnostic Code 5256, where there is ankylosis (bony 
fixation) of the knee, in an extremely unfavorable position, 
in flexion at an angle of 45 degrees or more, a 60 percent 
rating evaluation is warranted.  Where there is flexion 
between 20 and 45 degrees, a 50 percent rating evaluation is 
warranted.  Where flexion is between 10 and 20 degrees, a 40 
percent rating evaluation is warranted, and where there is a 
favorable angle in full extension, or in slight flexion 
between zero and 10 degrees, a 30 percent evaluation is 
warranted. 

Under Diagnostic Code 5257, provided for other knee 
impairment, when there is recurrent subluxation or lateral 
instability which is severe, 30 percent is assignable; when 
moderate, 20 percent is assignable; or when slight, 10 
percent is assignable.

Pursuant to DC 5261, the maximum 50 percent evaluation is 
warranted when extension of the leg is limited to 45 degrees.  
A 40 percent evaluation is warranted when extension is 
limited to 30 degrees.  A 30 percent evaluation is warranted 
when extension is limited to 20 degrees. 

Under Diagnostic Code 5262, nonunion of the tibia and fibula, 
with loose motion, requiring a brace, warrants a 40 percent 
evaluation.  Where there is malunion of the tibia and fibula, 
with marked knee or ankle disability, a 30 percent rating 
evaluation is provided. 

The RO proposed reducing the veteran's disability from 60 
percent to 30 percent in an April 2002 rating decision, less 
than five years after the beginning date of the 60 percent 
rating, which became effective October 1, 1998.  As an 
initial matter, the Board finds that the RO provided the 
veteran with appropriate notice of the proposed reduction of 
the rating for his service-connected right knee disability 
from 60 to 30 percent.  As indicated, the RO issued a rating 
decision in April 2002 proposing this reduction, and he was 
notified of the proposed action by letter dated in that 
month.  The proposed reduction was effectuated no earlier 
then 60 days later by rating action dated in July 2002, 
effective from October 1, 2002.  Therefore, the Board finds 
that the RO's reduction of the evaluation for the service-
connected disability at issue was procedurally in accordance 
with the provisions of 38 C.F.R. § 3.105.  

The Board must turn to whether the clinical evidence supports 
the rating reduction accomplished by the RO, and the related 
matter of whether an evaluation in excess of 30 percent is 
warranted from October 1, 2002, forward.  

The evidence, as will be explained below, demonstrates that 
upon VA examination conducted in 2001 the veteran's right 
knee disability was manifested by symptoms including range of 
motion from -5 to 110 degrees, mild instability, excess 
fatigability - demonstrated by possible additional limitation 
of motion, and mild instability.  There was no indication of 
severe painful motion or weakness of the right knee, nor were 
such symptoms shown subsequently when he was examined by Dr. 
S. in August 2002, at which time there was no indication of 
right knee weakness, severe painful motion, or instability.

The Board has considered the recent evidence of record and 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 5055.  In this regard, the current evidence 
of record has not shown severe disablement of the right knee 
for the next higher evaluation of 60 percent.  Accordingly, 
entitlement to an increased evaluation pursuant to DC 5055 is 
not warranted.

In addition, the Board observes that the veteran is currently 
assigned an evaluation of 30 percent, which is the maximum 
evaluation allowed for lateral instability (Diagnostic Code 
5257) and limitation of flexion (DC 5260); therefore a higher 
evaluation is not for application under these diagnostic 
codes.  Also, the veteran is shown to have limited extension 
in the right knee, which has not been documented by any 
medical records to be of such a degree so as to warrant the 
next higher evaluation of 40 percent under DC 5261 (by 
showing extension limited to 30 degrees).  Moreover, the 
evidence of record is not clinically characteristic of 
ankylosis of the right knee in flexion between 10 and 20 
degrees (DC 5256), or nonunion of the tibia and fibula, with 
loose motion, requiring a brace (DC 5262).  Therefore, the 
Board finds that the disability evaluation for the veteran's 
right knee disability is most appropriately evaluated as 30 
percent disabling under DC 5055.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on the functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59. 
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The veteran maintains that he has chronic right knee pain, 
occasional instability, and weakness, which limit his 
activities.  In this regard, the lay testimony and statements 
that he has presented are considered to be competent evidence 
when describing symptoms of his right knee disability and 
specific instances where his functionality has be limited.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  See Espiritu v. 
Derwinski, supra.  

The Board notes that the veteran's complaints, to include 
chronic right knee pain, and functional impairment have been 
objectively indicated in his March 2001, March 2002 and/or 
October 2002 examinations.  Such symptoms, the complaints of 
which the Board finds credible, must be considered in the 
assignment of the appropriate evaluation.  See 38 C.F.R. §§ 
4.40, 4.45; and DeLuca, 8 Vet. App. at 202, 206-7.

The Board recognizes that the Court, in DeLuca, supra, held 
that where an evaluation is based on limitation of motion, 
the question of whether pain and functional loss are 
additionally disabling must be considered.  See also 38 
C.F.R. §§ 4.40, 4.45, 4.59.  Moreover, it has been held that 
consideration of functional loss due to pain is not required 
when the current rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  As the veteran is not in receipt of 
the maximum schedular evaluation under applicable Diagnostic 
Codes, the factors of DeLuca are for application.

The Board notes that, since the veteran has had a total right 
knee replacement, arthritis is not a factor in the current 
evaluation of his knee disability.  38 C.F.R. § 4.59.  
However, the medical evidence of record demonstrates 
functional loss as to warrant an increased evaluation based 
on 38 C.F.R. §§ 4.40 and 4.45.  The evidence demonstrates 
that the veteran has limited mobility; he cannot stoop, 
squat, or bend normally, and cannot lift any significant 
amount of weight.  He cannot sit or stand for any period of 
time without discomfort.  Although there was no effusion or 
instability shown on examination conducted in August 2002and 
he was able to fully extend the knee, the examiner noted that 
there was difficulty at full flexion and that he experienced 
limitation in functional activities, to include sedentary 
work.  Therefore, the Board finds that the provisions of 38 
C.F.R. §§ 4.40 and 4.45 provide a basis for a higher 
evaluation to 40 percent for the veteran's right knee 
disability, effective from October 1, 2002.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14; see Esteban v. Brown, supra.  The critical 
inquiry in making such a determination is whether any of the 
disabling symptomatology is duplicative or overlapping.  The 
claimant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.  For instance, the Court has held that a 
separate, additional rating may be assigned for if the 
veteran's knee disability is manifested by symptoms such as a 
disabling scar.  

In the veteran's case at hand, the evidence does not show 
that his residual scars from previous surgery are in any way 
painful or disabling.  As a result, a separate compensable 
disability evaluation for the veteran's residual scarring is 
not warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002) and 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7801, 7802, 7803, 7804, 7805 (2003); as previously 
described herein.  

In view of the foregoing, an increased evaluation of 40 
percent is granted, pursuant to consideration of 38 C.F.R. §§ 
4.40 and 4.45, effective from October 1, 2002.

C.  TDIU

The veteran's service connected disabilities now consist of: 
(1) status post right knee replacement, for which a 40 
percent evaluation has been assigned herein; (2) degenerative 
changes of the left knee, for which a 10 percent evaluation 
has been assigned; and (3) lumbar spine degenerative changes 
with pain associated with status post right knee replacement, 
for which a 10 percent evaluation has been assigned.  The 
Board notes that the veteran does not meet the percentage 
prerequisite provided in 38 C.F.R. § 4.16(a) for 
consideration of entitlement to TDIU.  See 38 C.F.R. § 4.25.  
Specifically, the current combined service-connected 
evaluation is 50 percent.  Nonetheless, he may be entitled to 
TDIU based upon extraschedular considerations under 38 C.F.R. 
4.16(b).  The question to be addressed is whether there are 
unusual circumstances, peculiar to this veteran, that prevent 
him by reason of his service-connected disabilities from 
securing or obtaining substantial gainful employment.

In reviewing section 4.16 for a definition of a 
"substantially gainful occupation," the regulation provides 
in paragraph (a) that marginal employment shall not be 
considered substantially gainful employment, and that 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  38 C.F.R. § 
4.16 (a).

Although in Moore v. Derwinski, 1 Vet. App. 356 (1991), the 
Court recognized the need for a clear definition of 
unemployability, it was noted in Faust v. West, 13 Vet. App. 
342 (2000), that the VA Secretary had yet to issue a clear 
definition of "substantially gainful employment."  The 
Court-articulated definition of engaging in a substantially 
gainful occupation considered both that person's abilities 
and his employment history.  More recently the decision in 
Bowling v. Principi, 15 Vet. App. 1 (2001), addressed the 
application of 38 C.F.R. § 4.16(b), which is controlling 
here.  The Court observed that eligibility for TDIU under 
section 4.16(b) is premised upon the claimant's being unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  The Court noted 
that in Faust it was held that a person is engaged in a 
substantially gainful occupation when that occupation 
provided annual income which exceeded the poverty threshold 
for one person.  Faust, 13 Vet. App. at 355-56.

A review of the records reflects that the veteran has a high 
school education and worked as truck driver for 33 years.  
While the evidence indicates that the veteran has the mental 
capacity to perform sedentary work, the file contains several 
opinions which indicate that, physically, even performing 
such work would prove difficult if not impossible on a daily 
basis.  

In this regard, an October 1996 decision of the SSA indicates 
that the veteran's knee and back disabilities were considered 
severe.  The decision indicated that the veteran was unable 
to perform his past relevant work (truck driver) and that his 
impairments prevented him from performing more than sedentary 
exertion.  In a 1998 VA examination report, the examiner 
indicated that the veteran was previously employed as a truck 
driver and was unable to continue this work, as he was unable 
to load and unload trucks.  The doctor stated that for the 
remainder of his life, the veteran would be restricted from 
regularly lifting weights greater than 20 pounds, and from 
participation in sports, running, stair climbing, or 
excessive walking.  A May 1999 VA examination report shows 
that the doctor opined that, based on the examination 
findings, he agreed with the other VA physician that the 
veteran would be unable to resume his previous occupation as 
a truck driver.  

More recent evidence regarding the veteran's employability is 
found in the August 2002 evaluation of the veteran conducted 
by Dr. S., who opined that the veteran was only capable of 
sedentary workplace activities and that he would even have 
difficulty sustaining these on a regular basis.  The doctor 
noted that certainly the veteran would need to rest at 
intervals during the day and would likely miss some time at 
work at intervals, due to the combination of his knee and 
back conditions.  Most recently, an evaluation conducted in 
September 2003 by a vocational expert was added to the 
record.  The expert opined that in light of the limitations 
identified by Dr. Scott, the veteran would be disabled 
regardless of age, education, work experience, and non-
service-connected impairments.  He explained that these 
limitations would not allow the veteran to attend work on a 
timely and regular basis and would not allow him to be 
productive or complete tasks in a timely manner.  He 
concluded that, while employers do allow breaks from work, 
the intervals outlined by Dr. S. would be considered 
excessive by any employer.

In essence, the opinions which have been provided establish 
that, while the veteran is potentially qualified to perform 
sedentary office-type work, it is very likely that he would 
physically be unable to do so due to his service-connected 
knee and low back disabilities, which continue to be 
symptomatic even in the absence of physical exertion.  The 
medical opinions of record indicate that these service-
connected disabilities would primarily serve as a deterrent 
in conjunction with obtaining and maintaining employment 
requiring either mobility or merely a stationary setting.  In 
essence, all of the opinions suggest that the service-
connected disabilities alone would prevent the veteran from 
obtaining and maintaining employment in even a sedentary 
capacity.  There have been no opinions presented to the 
contrary, i.e. indicating that the veteran's service-
connected disabilities would not be an obstacle in obtaining 
or maintaining employment.

In conclusion, the Board finds that the preponderance of 
credible evidence supports the claim of entitlement to TDIU, 
and entitlement to that benefit is established.  38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2003).  The Board defers to the RO 
to determine the effective date for the TDIU benefits.


ORDER

Entitlement to a disability rating in excess of 60 percent 
for status post right total knee replacement, with 
degenerative arthritis, for the period from February 1, 1998, 
to October 1, 2002, is denied.

Entitlement to a disability rating of 40 percent for status 
post right total knee replacement, with degenerative 
arthritis, is granted effective from October 1, 2002, subject 
to applicable criteria governing the payment of monetary 
benefits.

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities is 
granted, subject to applicable criteria governing the payment 
of monetary benefits.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



